 

Exhibit 10.23

 

[g201503181738223857188.jpg]

Form of Security Agreement (Commercial)

Blanket Lien; Accounts and General Intangibles

Inventory, Accounts and General Intangibles

Furniture, Fixtures and Equipment

This Security Agreement dated as of December 15, 2014 by _________________
(“Owner”) in favor of SunTrust Bank, its present and future affiliates and their
successors and assigns (collectively, “SunTrust”) provides:

In order to induce SunTrust from time to time to enter into agreements with and
to extend or continue to extend credit to ____________________ (and any one or
more and any combination if more than one, the “Borrower”) and in consideration
of any credit so extended, Owner (which may include the Borrower) hereby grants,
sells, assigns, transfers and conveys to SunTrust, a security interest in the
Collateral and all proceeds, products, rents and profits thereof and all
substitutions and replacements therefore and all revenues from the right to use
the Collateral to secure the prompt payment and performance of any and all
liabilities, obligations, agreements and undertakings of Borrower to SunTrust
(and, in addition, all liabilities, obligations, agreements and undertakings of
Owner, or any one or more of them, to SunTrust if Owner and Borrower are not the
same person or entity) in any amount, whether now existing or hereafter arising,
including those owed by Borrower or Owner to others and acquired by SunTrust
through purchase, assignment or otherwise, however created, evidenced or
arising, whether individually or jointly with others, and whether absolute or
contingent, direct or indirect, as maker, endorser, guarantor, surety or
otherwise, liquidated or unliquidated, matured or unmatured, whether or not
secured by other collateral, and including, without limitation, (a) all
obligations to perform or forbear from performing any acts, (b) all overdrafts
on deposits or accounts maintained by Borrower or Owner with SunTrust, (c) all
liabilities, obligations, agreements and undertakings of Borrower or Owner to
SunTrust pursuant to any interest rate hedge agreement or other derivative
transaction agreement or any foreign exchange contract or any application or
other agreement requesting SunTrust to issue any letter of credit including,
without limitation, the obligation of Borrower or Owner to reimburse SunTrust
for all amounts funded by SunTrust pursuant to any such letter of credit, (d)
all obligations and other liabilities of Borrower or Owner to SunTrust  in
respect of any of the following services (i) any treasury or other cash
management services, including, without limitation, automated clearing house
(ACH) origination and other funds transfer, depository (including, without
limitation,  cash vault and check deposit),  zero balance account and
sweep,  returned items processing,  controlled disbursement,  positive
pay,  lockbox,  account reconciliation and information reporting,  payables
outsourcing,  payroll processing, and  trade finance services, and (ii) card
services, including, without limitation,  credit card (including, without
limitation,  purchasing card and commercial card), prepaid card (including,
without limitation,  payroll, stored value and gift cards),  merchant services
processing, and debit card services and (e) all reasonable costs of collection
and protection of SunTrust’s rights, including attorneys’ fees allowed by law,
whether such collection or protection occurs prior to, during, or after any
bankruptcy proceedings filed by or against any Obligor (as such term is defined
below) (all the foregoing being hereinafter collectively referred to as the
“Obligations”); provided, however, that “Obligations” will not include any
Excluded Swap Obligation (as hereinafter defined).  “Excluded Swap Obligation”
means any Swap Obligation (as hereinafter defined), if and to the extent that
all or any portion of the grant of  a security interest hereunder to secure such
Swap Obligation is or becomes illegal under the Commodity Exchange Act (7 U.S.C.
§1 et seq.) (as amended and, together with any successor statute, the “Commodity
Exchange Act”), or any rule, regulation or order of the Commodities Futures
Trading Commission (or the application or official interpretation of any
thereof), by virtue of Owner’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time that this grant of a security interest
becomes effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, the exclusion of
such Swap Obligation under the grant of a security interest hereunder shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such security interest is or becomes illegal. For purposes hereof, the
term “Swap Obligation” means any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act.  

 

{30039887;1}Copies: 0

Distribution: Original - Collateral File

630127U (07/2013) Attorney Prepared

Security Agreement (Commercial)

Page 1 of 11

*127U*

 

--------------------------------------------------------------------------------

 

Collateral.  As used in this Security Agreement, the term “Collateral” shall
mean the following, whether now existing or hereafter acquired:

Check all that are applicable (IF THE COLLATERAL IS NOT SPECIFICALLY DESIGNATED
BY A CHECK MARK, OWNER GRANTS SUNTRUST A BLANKET SECURITY INTEREST):

 

X

Blanket Security Interest Covering All Assets

 

All assets of Owner, as more particularly described herein, and including but
not limited to, all Accounts,  Inventory, furniture, fixtures and Equipment,
goods, deposit accounts, instruments, documents, commercial tort claims, letter
of credit rights, investment property, chattel paper and General Intangibles (as
all such terms are used herein and in the Uniform Commercial Code). Without
limiting the foregoing the term “Collateral” shall include all of Owner’s
rights, title and interest in, to and under (i) any interest rate hedge
agreement or other derivative transaction agreement and (ii) any schedule or
confirmation relating to such interest rate hedge agreement or derivative
transaction agreement.  The term “Collateral” specifically excludes (i) Owner's
equity interests in a joint venture known as Simple Insurance Leads, LLC; (ii)
cash held on behalf of others for third party insurance carriers, producers and
discount benefit providers; and (iii) rights under contracts or other agreements
which are not assignable or for which the counter-party will not give consent.

Representations and Warranties. Owner represents and warrants to SunTrust as
follows:

a.

This Security Agreement has been duly executed and delivered by Owner,
constitutes Owner’s valid and legally binding obligation and is enforceable in
accordance with its terms against Owner. Owner represents and warrants to
SunTrust that it has rights in all of the Collateral and has the power to
transfer rights in all of the Collateral.  The execution, delivery and
performance of this Security Agreement, the grant of the security interest in
the Collateral and the consummation of the transactions contemplated will not,
to the best of Owner's knowledge and belief, with or without the giving or
notice of the lapse of time, (a) violate any material law applicable to Owner,
(b) violate any judgment, writ, injunction or order of any court or governmental
body or officer applicable to Owner, (c) violate or result in the breach of any
material agreement to which Owner is a party or by which any of Owner’s
property, including the Collateral, is bound, or (d) violate any restriction on
the transfer of any of the Collateral.  Owner represents and warrants that as of
the date of this Security Agreement it is an “eligible contract participant” as
defined in the Commodity Exchange Act. Owner is and will continue to be the
absolute owner of the Collateral and there are no other liens or security
interests affecting the Collateral other than the security interest granted in
this Security Agreement except those previously disclosed to SunTrust in writing
by Owner;

b.

Owner is a (entity type) organized under the laws of the State of
________________ and Owner's Organizational Identification Number is
_________________________.  Owner is duly qualified and in good standing to do
business in every jurisdiction where qualification is necessary; the execution
and performance of this Security Agreement have been duly authorized by its
members and no further action of any party is necessary; the execution and
performance of this Security Agreement will not, to the best of Owner's
knowledge and belief, violate or contravene any provisions of law or regulation
or any articles of organization, operating agreement or other agreement to which
it is a party or by which it is bound; and no consent or approval of any
governmental agency or authority is required in making or performing the
obligations under this Security Agreement;

c.

Primary Collateral locations are as delineated in Schedule “A” attached hereto
and by this reference incorporated herein.  Owner will maintain the Collateral
at the locations delineated in Schedule “A”. The Collateral shall not be moved
from the locations delineated in Schedule “A” without 30 days prior written
notification to SunTrust;

d.

Owner maintains its books and records at 15438 N. Florida Avenue, Suite 201,
Tampa, Florida 33613-1223.

e.

All information supplied and statements made to SunTrust in any financial
statement are true, correct, complete, valid and genuine in all material
respects;

f.

No part of the Collateral has been, and never will be so long as this Security
Agreement remains a lien on the Collateral, used for the generation, collection,
manufacture, storage, treatment, disposal, release or threatened release of any
hazardous substance, as those terms are defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C., Section 9601, et seq. (“CERCLA”), Superfund Amendments and
Reauthorization Act (“SARA”), applicable state laws, or regulations adopted
pursuant to either of the foregoing. Owner agrees to comply with any federal,
state or local law, statute, ordinance or regulation, court or administrative
order or decree or private agreement regarding materials which require special
handling in collection, storage, treatment or disposal because of their impact
on the environment (“Environmental Requirements”). Owner agrees to indemnify and
hold SunTrust harmless against any and all claims, losses and expenses resulting
from a breach of this provision of this Security Agreement and Owner will pay or
reimburse SunTrust for all reasonable costs and reasonable expenses for expert
opinions or investigations required or requested by SunTrust which, in
SunTrust’s sole discretion, are necessary to ensure compliance with this
provision of this Security Agreement. The obligation to indemnify shall survive
the payment of the Obligations and the satisfaction of this Security Agreement;
and

Page 2 of 11

--------------------------------------------------------------------------------

 

g.

If applicable, all Collateral has been produced in compliance with the Fair
Labor Standards Act or other applicable wage and employee law, rule, regulation
or order, and that no existing or future liability shall occur as a result
thereof. Owner may contest, in good faith, the applicability of any such law,
rule, regulation or order, including prosecuting any appeals, so long as
SunTrust’s interest in the Collateral, in the opinion of SunTrust, is not
jeopardized as a result.

Choice of Law. Owner agrees that certain material events and occurrences
relating to this Security Agreement bear a reasonable relationship to the laws
of Florida.  This Security Agreement shall be governed by the laws of such
jurisdiction and, unless applicable law provides otherwise, in the event of any
legal proceeding arising out of or related to this Security Agreement, Owner
consents to the jurisdiction and venue of any court located in such
jurisdiction. Unless otherwise specified, “Uniform Commercial Code” as used
herein shall refer to the Uniform Commercial Code of such jurisdiction, both
current and as it may be amended or revised from time to time in the future.

Covenants.

a.

Owner shall furnish to SunTrust such financial and business information and
reports in form and content satisfactory to SunTrust as and when SunTrust may
from time to time reasonably require.

b.

Owner shall give 30 days prior written notice to SunTrust of its intent to
consolidate or merge with or acquire the stock or other ownership interest of
any of its affiliates or subsidiaries; Owner shall qualify as a foreign entity
and obtain all requisite licenses and permits in each jurisdiction where Owner
is required to do so in order to do business in such jurisdiction.

c.

Owner shall notify SunTrust in writing at least 30 days prior to any change of
its name or structure or change in its state of jurisdiction of registration or
organization, principal place of business or chief executive office.

d.

The following shall apply if the Collateral consists of tangible personal
property: Owner shall maintain all of the Collateral in good condition and
repair. SunTrust shall have the right to inspect the Collateral at any
reasonable time and shall have the right to obtain such appraisals,
reappraisals, appraisal updates or environmental inspections as SunTrust, in its
sole discretion, may deem necessary from time to time. Owner will not use or
permit any person or entity to use the Collateral (i) in any manner inconsistent
with the provisions of this Security Agreement; or (ii) in violation of any
policy of insurance issued with respect to the Collateral; or (iii) in violation
of any local, state or federal law or regulation, including but not limited to
any such law or regulation pertaining to the protection of the environment or
the protection of the health or safety of persons or animals, and any such law
or regulation pertaining to the control of drugs, narcotics or other controlled
substances. If the Collateral has been used or is hereafter used in violation of
the covenants and agreements contained herein, Owner shall indemnify SunTrust
and hold SunTrust harmless against all claims, actions, causes of action,
reasonable costs, reasonable expenses, reasonable fees and penalties in
connection with such use. Without the express prior written consent of SunTrust,
Owner shall not cause or permit all or any part of the Collateral to be affixed
to real property so as to become a fixture as that term is defined or
interpreted in the state in which the Collateral is at any time located.

e.

Owner will not pledge or grant any security interest in any of the Collateral to
any person or entity except SunTrust, or permit any lien or encumbrance to
attach to any of the Collateral, or any levy to be made on the Collateral, or
any financing statement (except financing statements in favor of SunTrust) to be
on file against the Collateral.

f.

Owner hereby constitutes and appoints any officer or employee of SunTrust as its
true and lawful attorney-in-fact upon the occurrence of an Event of Default
which is not cured within any applicable cure or grace period (i) to transfer
the Collateral into SunTrust's name or the name of its nominee, but SunTrust's
failure to do so shall not be interpreted to be a waiver of any interest, and
(ii) to do and perform all other acts and things necessary, proper and requisite
to carry out the intent of this Security Agreement. The power herein granted
shall be deemed to be coupled with an interest and may not be revoked until the
Obligations have been paid in full, including all expenses payable by Owner and
no amounts may be re-borrowed.

g.

Owner agrees to pay on demand all reasonable legal expenses and reasonable
attorneys’ fees, as permitted by applicable law, any appraisal fees and all
reasonable expenses incurred or paid by SunTrust in protecting and enforcing the
rights of SunTrust under this Security Agreement, including SunTrust’s right to
take possession of the Collateral and its proceeds, and to hold, prepare for
sale, sell and dispose of the Collateral.

Page 3 of 11

--------------------------------------------------------------------------------

 

h.

This Security Agreement shall be a continuing agreement and shall remain in full
force and effect irrespective of any interruptions in the business relations of
the Borrower with SunTrust and shall apply to any ultimate balance which shall
remain due by the Borrower to SunTrust; provided, however, that Owner may by
written notice terminate this Security Agreement with respect to all Obligations
of the Borrower incurred or contracted by the Borrower or acquired by SunTrust
after the date on which such notice is personally delivered to or mailed via
registered mail to the SunTrust address set forth below and accepted by
SunTrust.

i.

Owner will defend the Collateral against the claims and demands of all parties.
Owner will not, without prior written consent of SunTrust, grant any security
interest in the Collateral and will keep it free from any lien, encumbrance or
security interest.

Blanket Security Interest. If the Collateral is identified a Blanket Security
Interest, Owner acknowledges and agrees that this Security Agreement and any
financing statement filed in connection with this Security Agreement is intended
to cover and does cover all assets of Owner, wherever located, whether now owned
or subsequently acquired or arising and all proceeds and products thereof and
includes, but is not limited to all of Owner’s:

a.

Accounts, insurance refund claims and all other insurance claims and proceeds,
tax refund claims, license fees, rents, contract rights, instruments,
certificates of deposit, documents, tangible chattel paper, electronic chattel
paper, promissory notes, drafts, acceptances and other forms of obligations and
receivables, whether or not earned by performance;

b.

Inventory;

c.

Equipment;  

d.

General Intangibles;

e.

Commercial tort claims, letter of credit rights, awards and other payments in
respect of any taking and all insurance proceeds in respect of any of the
foregoing, and all monies and claims for money due and to become due to Owner
under all its Accounts, contract rights, leases and General Intangibles, all
investment property and financial assets, all as said terms are defined in the
Uniform Commercial Code.

Accounts. If the Collateral includes Accounts, the following shall apply.

a.

Owner warrants that to the best of its knowledge and belief: (i) each and every
Account, now owned or hereafter acquired, is a bona fide existing obligation,
valid and enforceable against the account debtor, for goods sold or leased and
delivered or services rendered in the ordinary course of business; and (ii) it
is subject to no dispute, defense or offset; Owner has good title to the Account
and has full right and power to grant SunTrust a security interest in the
Accounts and Owner shall promptly notify SunTrust of any Account to which these
warranties are or become untrue; Owner agrees that it will not permit any return
of merchandise, the sale of which gave rise to any of the Accounts, except in
the usual and regular course of business;

b.

Owner shall maintain complete and accurate books and records, and its principal
books and records, including all records concerning Accounts, shall be kept and
maintained at the locations delineated in Schedule “A”. Owner shall not move
such books and records without giving SunTrust at least 30 days prior written
notice. It is specifically agreed that SunTrust shall have and Owner hereby
grants to SunTrust a security interest in all books  and records of Owner and
shall have access to them at any time for inspection, verification, examination
and audit;

c.

Owner will prepare and deliver to SunTrust, at SunTrust’s request from time to
time, a listing and aging of all Accounts and any further schedules or
information with respect to Accounts that SunTrust may require;

d.

Upon the occurrence of an Event of Default which is not cured within any
applicable cure or grace period, SunTrust shall have the right to notify account
debtors of its security interest in the Accounts and supporting obligations and
require payments to be made directly to SunTrust. Owner hereby appoints SunTrust
and any officer or employee of SunTrust, as SunTrust may from time to time
designate, as its attorneys-in-fact for Owner, upon the occurrence of an Event
of Default which is not cured within any applicable cure or grace period, to
sign and endorse in the name of Owner, to give notice in the name of Owner, and
to perform all other actions necessary or desirable in the reasonable discretion
of SunTrust to effect these provisions and carry out the intent hereof, all at
the cost and expense of Owner. Owner hereby ratifies and approves all acts of
such attorneys-in-fact and neither SunTrust nor any other such attorneys-in-fact
will be liable for any acts of commission or omission nor for any error of
judgment. This power being coupled with an interest is irrevocable so long as
any Account or General Intangible pledged to SunTrust remains unpaid and the
Borrower has any unpaid Obligations to SunTrust. The reasonable costs of such
collection and enforcement, including reasonable attorneys’ fees and reasonable
out-of-pocket expenses, shall be borne solely by Owner whether the same are
incurred by SunTrust or Owner;

Page 4 of 11

--------------------------------------------------------------------------------

 

e.

Upon the occurrence of an Event of a Default which is not cured within any
applicable grace or cure period, at the option of SunTrust, all payments on the
Accounts received by Owner shall be remitted to SunTrust in their original form
on the day of receipt; all notes, checks, drafts and other instruments so
received shall be duly endorsed to the order of SunTrust. At SunTrust’s
election, the payments shall be deposited into a special deposit account
(“Special Account”) maintained with SunTrust. SunTrust may designate with each
such deposit the particular Account upon which payment was made. The Special
Account shall be held by SunTrust as additional security for the Obligations.
Prior to depositing payments on the Accounts into the Special Account, Owner
agrees that it will not commingle such payments with any of Owner’s funds or
property, but will hold them separate and apart and in trust for SunTrust.
SunTrust will have the power to withdraw funds from the Special Account.
SunTrust may at any time and from time to time, in its sole discretion, apply
any part of the funds in the Special Account to the Obligations whether or not
the same is due. Upon full and final satisfaction of the Obligations (including
without limitation all fees and expenses owing to SunTrust or its attorneys),
plus termination of any commitment to extend additional funds, SunTrust will pay
to Owner any excess funds, whether received by SunTrust as a deposit in the
Special Account or as a direct payment on any of the Accounts;

f.

If any of Owner’s Accounts arise out of contracts with the United States or any
department, agency, or instrumentality thereof, Owner will promptly notify
SunTrust in writing and execute any instruments and take any steps required by
SunTrust in order that all moneys due and to become due under such contracts
shall be assigned to SunTrust and in order that proper notice be given under the
Federal Assignment of Claims Act;

g.

SunTrust shall not be liable and shall suffer no loss on account of loss or
depreciation of any Account due to acts or omissions of SunTrust unless
SunTrust’s conduct is willful and malicious, and SunTrust shall have no duty to
take any action to preserve the Collateral or collect Accounts;

h.

Upon request by SunTrust, Owner will note on its records concerning the
Accounts, a notation of the security interest under this Security Agreement,
which notation must be satisfactory to SunTrust in both form and content;

i.

Upon the occurrence of an Event of a Default which is not cured within any
applicable grace or cure period,SunTrust may enforce collection of any Account
and supporting obligation by suit or otherwise and may surrender, release or
exchange all or any part thereof, or compromise, extend or renew the same for
any period. All monies so received by SunTrust may in SunTrust’s sole
discretion, be either (i) applied by SunTrust directly toward payment of all or
any part of the Obligations, whether or not then due, in such order of
application as SunTrust may determine; or (ii) deposited to the credit of
Borrower or in an account with SunTrust as security for payment of the
Obligations and SunTrust may, from time to time, in its sole discretion, permit
Borrower to use all or any part of the funds on deposit in said account in the
normal course of business. Owner will promptly reimburse SunTrust for all
expenses, including  reasonable attorneys’ fees and legal expenses, incurred by
SunTrust in seeking to collect on or enforce collection of such amounts; and

j.

Upon the occurrence of an Event of a Default which is not cured within any
applicable grace or cure period, after notice from SunTrust, Owner will
forthwith, upon receipt, transmit and deliver to SunTrust, in the form received,
all cash, checks, drafts, items, chattel paper and other instruments or writing
for the payment of money (properly endorsed, where required, so that such items
may be collected by SunTrust) which may be received by Owner at any time in full
or partial payment or otherwise as proceeds of any of the Accounts. After such
notice from SunTrust, Owner will not commingle any such proceeds with any other
of its funds or property, but will hold them separate and apart from Owner’s own
funds or property and in express trust for SunTrust until delivery is made to
SunTrust, and

k.

To protect SunTrust’s rights hereunder, Owner hereby constitutes any officer or
employee of SunTrust its true and lawful attorney-in-fact with full power of
substitution to endorse or sign the name of Owner upon any invoice, freight or
express bill, or bill of lading relating to any Account covered hereby and to
notify the post office authorities to change the address for delivery of Owner’s
mail relating to the Accounts to an address designated by SunTrust and to
receive, open, and dispose of all mail relating to the Accounts addressed to
Owner and to do and perform all other acts and things necessary, proper and
requisite to carry out the intent of this Security Agreement. This power shall
be deemed to be coupled with an interest and may not be revoked by Owner until
the Obligations have been paid in full.

Inventory. If the Collateral includes Inventory, the following shall apply:

a.

Owner agrees to maintain books and records pertaining to the Inventory in such
detail, form and scope as SunTrust shall require. Owner shall promptly advise
SunTrust of any substantial changes relating to the type, or quantity of the
Inventory or any event which would have a material effect on the value of the
Inventory or on the security interest granted to SunTrust.

b.

If the Inventory remains in the possession or control of any of Owner’s agents
or processors, Owner shall notify such agents or processors of SunTrust’s
security interest, and upon request, instruct them to hold such Inventory for
SunTrust’s account and subject to SunTrust’s instruction.

c.

Owner will prepare and deliver to SunTrust, at SunTrust’s request from time to
time, a listing of all Inventory and such information regarding the Inventory as
SunTrust may require.

Page 5 of 11

--------------------------------------------------------------------------------

 

d.

SunTrust may require Owner to assemble the Inventory and make it available to
SunTrust at a place to be designated by SunTrust which is reasonably convenient.
SunTrust may take possession of the Inventory without a court order.

e.

Until default hereunder, Owner may, unless otherwise provided in this Security
Agreement, in the ordinary course of business, at its own expense, sell, lease
or furnish under contract of service any of the Inventory normally held by Owner
for such purpose.

Insurance, Taxes and Assessments. Owner shall at all times keep insurable
Collateral insured against any and all risks, including, without limitation,
fire, and such other insurance, including but not limited to flood insurance, as
may be required by SunTrust from time to time, and in such amounts as may be
satisfactory to SunTrust. Insurance may be purchased from an insurer of Owner’s
choice, except as otherwise required by law. All such insurance policies are to
be made payable to SunTrust, in the event of loss, under a standard
non-contributory “mortgagees”, “lenders”, or “secured party” clause and shall
contain a breach of warranty provision acceptable to SunTrust which shall
establish SunTrust’s right to be paid the insurance proceeds irrespective of any
action, inaction, breach of warranty or conditions, or negligence of Owner or
any other person or entity with respect to such policies. All such insurance
policies shall provide for a minimum of thirty days written notice to SunTrust
prior to cancellation. Owner appoints SunTrust attorney-in-fact to file claims
under any insurance policies, to receive, receipt and give acquittance for any
payments that may be payable to Owner hereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments, or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies, which power of attorney shall be
deemed coupled with an interest and irrevocable so long as SunTrust has a
security interest in any of the Collateral. Owner shall provide proof of such
insurance as requested by SunTrust. Owner shall pay and discharge all taxes,
assessments and charges of every kind prior to the date when such taxes,
assessments or charges shall become delinquent and provide proof of such
payments to SunTrust, upon request. However, nothing contained in this Security
Agreement shall require Owner to pay any such taxes, assessments and charges so
long as it shall contest its validity in good faith and shall post any bond or
security required by SunTrust against the payment. Upon the failure of Owner to
purchase required insurance or to pay such required amounts, SunTrust, at its
option, and at Owner’s expense, may obtain such insurance or pay such taxes,
assessments, and charges. In addition, SunTrust may from time to time, in its
sole discretion, perform any undertakings of Owner which Owner shall fail to
perform and take any other action which SunTrust deems necessary for the
maintenance or preservation of any of the Collateral. Any amounts so paid shall
be included in the Obligations secured by the Collateral. At SunTrust’s request,
Owner agrees to promptly reimburse SunTrust on demand for all such reasonable
expenses incurred by SunTrust, together with interest thereon from the date paid
by SunTrust at the highest rate payable on the Obligations. Any insurance
obtained by SunTrust, at its option, may be single or dual interest, protecting
its rights, rights of Owner or joint rights. Any insurance obtained by SunTrust
may provide, at its option, that such insurance will pay the lesser of the
unpaid balance of the Obligations or the repair or replacement value of the
Collateral. SunTrust may use the proceeds of any insurance obtained by Owner or
by SunTrust to repair or replace the Collateral or, if SunTrust elects to do so,
to repay part or all of the Obligations, whether or not then due, and in such
order as SunTrust may determine, and the Borrower will still be responsible to
repay any remaining unpaid balance of the Obligations. The whole or partial loss
or destruction of all or any part of the Collateral shall not affect or impair
the obligation of any person or entity liable under the Obligations.

Deposit Accounts. If the Collateral includes deposit accounts, the Collateral
shall include all demand, time, savings, passbook and other deposit accounts of
Owner with all banks, credit unions, savings and loan associations and other
financial institutions which are now owned or hereafter acquired by Owner or in
which Owner now has or hereafter acquires any right, title or interest, together
with all proceeds of the deposit accounts.

Additional Covenants and Agreements if Borrower is Different than Owner.   If
Borrower is different than Owner, then so long as any of the Obligations remain
outstanding or so long as this Security Agreement shall remain in effect Owner
covenants and agrees as follows: (a) Owner hereby expressly consents to and
adopts any agreements which Borrower has entered into or will enter into with
SunTrust regarding any of the Obligations or the Collateral; (b) Owner hereby
agrees that the Collateral shall be subject to disposition in accordance with
the terms and conditions of this Security Agreement and any agreements executed
by Borrower in connection with any of the Obligations or the Collateral; (c)
Owner will not be subrogated to SunTrust's rights to any other collateral and
any proceeds thereof in which SunTrust holds a security interest to secure
payment of any of the Obligations; (d) Owner agrees that SunTrust may at any
time and from time to time, without notice to, or the consent of, Owner: (i)
retain any of the Collateral in satisfaction of any of the Obligations to the
extent permitted by applicable law, (ii) retain or obtain a security interest or
lien in any property in addition to the Collateral to secure payment or
performance of any of the Obligations, (iii) allow or cause any Obligations to
be incurred, (iv) retain or obtain persons or entities that are primarily or
secondarily obligated upon any of the Obligations other than the Borrower, (v)
extend or renew any of the Obligations for any period (whether or not longer
than the original term), (vi) release, compromise or modify any of the
Obligations, (vii) release, in whole or in part, any person or entity primarily
or secondarily obligated upon any of the Obligations or enter into any
compromise with respect to the obligation of any such person or entity relative
to any of the Obligations, (viii) release, with or without consideration,
SunTrust's security interest or lien in any property other than the Collateral
which may at any time secure payment or performance of any of the Obligations,
(ix) accept substitutions or exchanges for any property other than the
Collateral which may at any time secure payment or performance of any of the
Obligations, (x) exercise its rights as a secured party and dispose of the
Collateral without having first resorted to any property securing any of the
Obligations other than the Collateral and without having first proceeded against
or demanded payment from any person or entity primarily or secondarily obligated
upon any of the Obligations; and (e) Owner specifically waives any and all
rights pursuant to O.C.G.A. Sec. 10-7-24 or T.C.A. Sec. 47-12-101 et seq. if
this Security Agreement is governed by the laws of Georgia or Tennessee and the
same or similar provision contained in the Uniform Commercial Code of any other
state or states which may govern this Security Agreement.

Page 6 of 11

--------------------------------------------------------------------------------

 

Events of Default. As used herein the term “Obligor” shall individually,
collectively, jointly and severally refer to Borrower, Owner and any other
person or entity that is primarily or secondarily liable upon all or any part of
the Obligations secured hereby and any person or entity that has conveyed or may
hereafter convey any security interest or lien to SunTrust in any real or
personal property to secure payment of all or any part of the Obligations.
Unless prohibited by applicable law, an “Event of Default” shall occur hereunder
upon the occurrence of any one or more of the following events or conditions:

a.

the failure by any Obligor to pay when due, whether by acceleration or
otherwise, any sum constituting all or any part of the Obligations;

b.

the failure of any Obligor to perform any non-monetary covenant, promise or
obligation contained in this Security Agreement, any document evidencing any of
the Obligations, or any other non-monetary agreement to which any Obligor and
SunTrust are parties (the “Loan Documents”), other than those specifically
described as an “Event of Default” in this Security Agreement and with respect
to such breach that by its nature can be cured, such breach shall continue for a
period of fifteen (15) days after receipt by Borrower of notice from SunTrust,
provided that the foregoing cure period shall only be available once during each
twelve (12) month period for each such covenant, promise, or obligation;

c.

the breach of any of any Obligor’s material representations or warranties in
this Security Agreement or any other agreement with SunTrust;

d.

the failure of any Obligor to pay when due a sum in excess of $50,000,00 owed to
any creditor other than SunTrust under a written agreement calling for the
payment of money;

e.

dissolution, liquidation, merger, consolidation, termination or suspension of
usual business of any Obligor, other than a merger or consolidation between any
Obligor and any of its affiliates or subsidiaries provided that 30 days prior
written notice identifying the partes to the dissolution, merger or
consolidation and the proposed dated and survivor of the transaction is
delivered to SunTrust;

f.

the insolvency or inability to pay debts as they mature of any Obligor, the
filing of any petition or the commencement of any proceeding by an Obligor for
relief under any bankruptcy or insolvency law, or any law relating to the relief
of debtors, readjustment of indebtedness, debtor reorganization, or composition
or extension of debt;

g.

the filing of any petition or the commencement of any preceeding against an
Obligor by a third party for relief under any bankruptcy or insolvency law, or
any law relating to the relief of debtors, readjustment of indebtedness, debtor
reorganization, composition or extension of debt which is not dismissed within
60 days of filing or commencement;

h.

the entry of a judgment or the issuance or service of any attachment, levy or
garnishment against any Obligor or the property of any Obligor or the
repossession or seizure of property of any Obligor for a sum in excess of
$50,000.00 which is not satisfied, dismissed, dissolved, terminated, or replaced
with a bond within 60 days of such entry, issuance, service levey, repossession,
or seizure;

i.

a determination by SunTrust that a material adverse change in the financial
condition of all Obligors, taken as a whole, has occurred since the date of this
Security Agreement, which material adverse change impairs the ability of all
Obligors, taken as whole, to continue normal business operations or to perform
their obligations under the Loan Documents; or

j.

any Obligor commits fraud or makes a material misrepresentation at any time in
connection with this Security Agreement, the Obligations or the Collateral; or

k.

the sale or transfer by any Obligor of all or substantially all of such
Obligor's assets other than in the ordinary course of business; or

l.

Michael Kosloske ceases to be the Chief Executive Officer of Borrower.

Remedies Upon Default; Acceleration of Obligations. Unless prohibited by
applicable law, the Obligations secured hereby shall automatically and
simultaneously mature and become due and payable, without notice or demand, upon
the filing of any petition or the commencement of any proceeding by or against
an Obligor for relief under any bankruptcy or insolvency law, or any law
relating to the relief of debtors, readjustment of indebtedness, debtor
reorganization, or composition or extension of debt.  Unless prohibited by
applicable law, upon the occurrence of any one or more of the other Events of
Default described above, the Obligations secured hereby shall, at the option of
SunTrust, immediately mature and become due and payable, without notice or
demand. If all or any part of the Obligations secured hereby are not paid as and
when due and payable, whether by acceleration or otherwise, then SunTrust may,
at its option, without notice or demand of any kind: (a) transfer all or any
part of the Collateral into the name of SunTrust or its nominee, at Owner's
expense, with or without disclosing that such Collateral is subject to
SunTrust's security interest; (b) enter upon premises upon which the Collateral
is located and, to the extent permitted by law without legal process, take
exclusive possession of the Collateral, and redeem the Collateral, or any part
thereof (irrespective of redemption penalty); (c) appropriate and apply toward
payment of such of the Obligations, and in such order of application, as
SunTrust may from time to time elect, all or any part of any balances, credits,
items or monies in any bank deposit or deposit account constituting a part of
the Collateral; (d) sell the Collateral at public or private sale, either in
whole or in part, and SunTrust may purchase the Collateral at any such public
sale and at any private sale as permitted by law. Such sale shall result in the
sale, conveyance and disposition of all right, title and interest of Owner in
all or any part of the Collateral which is the subject of such a disposition and
SunTrust is authorized as attorney-in-fact for Owner to sign

Page 7 of 11

--------------------------------------------------------------------------------

 

and execute any transfer, conveyance or instrument in writing that may be
necessary or desirable to effectuate any such disposition of the Collateral,
which power shall be coupled with an interest; and (e) exercise all other rights
of a secured party under the Uniform Commercial Code and all other rights under
law or pursuant to this Security Agreement, all of which shall be cumulative. If
any notification of intended disposition of any Collateral is required by law,
reasonable notification shall be deemed given if written notice is deposited in
the U.S. Mail, first class or certified postage prepaid, addressed to Owner and
such other persons or entities as SunTrust deems to be appropriate, stating all
items required by applicable statutes, including the time and place of any
public sale or the time after which any private sale or disposition is to be
made, at least ten (10) days prior thereto. The proceeds of any disposition of
the Collateral shall be applied in the following order (i) First, to pay all
reasonable costs and reasonable expenses associated with the retaking, holding,
preparation and disposition of the Collateral; (ii) Then to pay attorneys' fees;
(iii) Next, to pay all accrued but unpaid interest upon the Obligations in such
order as SunTrust may determine in its discretion; and (iv) Finally, to all
unpaid principal outstanding upon the Obligations, whether or not due and
payable, in such order as SunTrust may determine in its discretion. Any
remaining surplus shall be paid to Owner or otherwise in accordance with law. If
the proceeds of such disposition are insufficient to pay the Obligations in
full, Borrower and all other persons or entities liable thereon shall remain
fully obligated to SunTrust for the unpaid balance thereof.

Execution by More than One Party.  The term “Owner” as used in this Security
Agreement shall, if this instrument is signed by more than one party, mean the
“Owner and each of them” and each shall be jointly and severally obligated and
liable. If any party is a partnership or limited liability company, the
agreements and obligations on the part of Owner shall remain in force and
applicable regardless of any changes in the parties comprising the partnership
or limited liability company and the term “Owner” shall include any altered or
successor partnership, limited liability company or other legal entity, and the
predecessor partnership or limited liability company and its partners or
members/managers shall not be released from any obligation or liability.

Waivers by Owner. To the extent permitted by applicable law, Owner hereby waives
(a) notice of acceptance of this Security Agreement and of any extensions or
renewals of credit by SunTrust to the Borrower; (b) presentment and demand for
payment of the Obligations; (c) protest and notice of dishonor or default to
Owner or to any other party with respect to the Obligations; (d) all other
notices to which Owner might otherwise be entitled; and (e) if for business
purposes, the benefit of any homestead exemption. To the extent permitted by
applicable law, Owner further waives any right to require that any action be
brought against the Borrower or any other party, the right to require that
resort be had to any security or to any balance of any deposit account or credit
on the books of SunTrust in favor of the Borrower or any other party, the right
to redeem the Collateral and to object to SunTrust's proposal to retain the
Collateral in satisfaction of any of Obligations and any right to obtain
injunctive or other relief relative to SunTrust's sale or other disposition of
the Collateral and to recover losses caused by SunTrust's failure to approve or
correct any list of Collateral provided to SunTrust for any purpose by any
person or entity. Owner waives all rights, claims and defenses based on
principles of suretyship.

No Obligation to Extend Credit. This Security Agreement shall not be construed
to impose any obligation on SunTrust to extend or continue to extend any credit
at any time.

Indemnity. Owner agrees to indemnify and hold harmless SunTrust, its
subsidiaries, affiliates, successors, and assigns and their respective agents,
directors, employees, and officers from and against any and all complaints,
claims, defenses, demands, actions, bills, causes of action (including, without
limitation, reasonable costs and reasonable attorneys’ fees), and losses of
every nature and kind whatsoever, which may be raised or sustained by any
directors, officers, employees, shareholders, creditors, regulators, successors
in interest, or receivers of the Borrower or any third party as a result of or
arising out of, directly or indirectly, SunTrust extending credit as evidenced
by the Obligations to the Borrower, and taking the Collateral as security for
the Obligations, and Owner agrees to be liable for any and all judgments which
may be recovered in any such action, claim, proceeding, suit, or bill, including
any compromise or settlement thereof, and defray any and all reasonable
expenses, including, without limitation, reasonable costs and reasonable
attorneys’ fees, that may be incurred in or by reason of such actions, claims,
proceedings, suits, or bills. This obligation to indemnify shall survive the
payment of the Obligations and the satisfaction of this Security Agreement.

Financing Statements and Additional Documentation. SunTrust is authorized to
file such financing statements and amendments as SunTrust deems necessary to
perfect, continue or assure its security interest in the Collateral and Owner
hereby ratifies any financing statement filed previously by SunTrust. Owner will
deliver such instruments of future assignment or assurance, and such other
agreements, as SunTrust may from time to time request to carry out the intent of
this Security Agreement, and will join with SunTrust in executing any documents
in form satisfactory to SunTrust, and hereby authorizes SunTrust to sign for
Owner, or to file without signature, any financing statements, amendments and
other documents and instruments from time to time as SunTrust may deem
advisable, and pay any cost of filing the same, including all recordation,
transfer, indebtedness and other taxes and fees, deemed advisable by SunTrust.

Successor in Interest: SunTrust as Collateral Agent. This Security Agreement
shall be binding upon Owner, its successors and assigns, and the benefits hereof
shall inure to SunTrust, its successors and assigns. Notwithstanding the
foregoing, Owner shall not assign Owner’s rights or obligations under this
Security Agreement without SunTrust’s prior written consent. SunTrust Bank shall
serve as collateral agent on behalf of itself and present and future affiliates.

Page 8 of 11

--------------------------------------------------------------------------------

 

Miscellaneous. (a) Each and every power given herein is coupled with an interest
and is irrevocable by death or otherwise. (b) The captions of the paragraphs of
this Security Agreement are for convenience only and shall not be deemed to
constitute a part hereof or used in construing the intent of the parties. (c) If
any part of any provision of this Security Agreement shall be invalid or
unenforceable under applicable law, such part shall be ineffective to the extent
of such invalidity only, without in any way affecting the remaining parts of
such provision or the remaining provisions of this Security Agreement. (d) This
Security Agreement shall not be modified or amended except in a writing signed
by Owner and SunTrust. (e) All representations, warranties, covenants and
agreements contained herein or made in writing by Owner in connection herewith
shall survive the execution and delivery of this Security Agreement and any and
all notes, other agreements, documents and writings relating to or arising out
of any of the foregoing or any of the Obligations. (f) All rights and remedies
of SunTrust expressed herein are in addition to all other rights and remedies
possessed by SunTrust under applicable law or other agreements, including rights
and remedies under any other agreement or instrument relating to any of the
Obligations or any security therefor. (g) No waiver by SunTrust of any of its
rights or remedies or of any default shall operate as a waiver of any other
right or remedy or of any other default or of the same right or remedy or of the
same default on a future occasion. No delay or omission on the part of SunTrust
in exercising any right or remedy shall operate as a waiver thereof, and no
single or partial exercise by SunTrust of any right or remedy shall preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No action of SunTrust permitted hereunder or under any agreement or instrument
relating to any of the Obligations or any security therefor shall impair or
affect the rights of SunTrust in and to the Collateral. (h) All terms as defined
herein shall include both the plural and singular, where applicable. (i) All
notices or communications given to Owner or SunTrust pursuant to the terms of
this Security Agreement shall be in writing and given to Owner and SunTrust at
the address set forth below. Unless otherwise specifically provided herein to
the contrary, such written notices and communications shall be delivered by hand
or overnight courier service, or mailed by first class mail, postage prepaid,
addressed to the parties hereto at the addresses referred to herein or to such
other addresses as either party may designate to the other party by a written
notice given in accordance with the provisions of this Security Agreement. Any
written notice delivered by hand or by overnight courier service shall be deemed
given or received upon receipt. Any written notice delivered by U.S. Mail shall
be deemed given or received on the third (3rd) business day after being
deposited in the U.S. Mail. (j) SunTrust shall not be responsible or liable for
its failure to give notice to Owner of any default in the payment of any amounts
that might become due and owing with respect to the Collateral nor shall
SunTrust be responsible or liable for SunTrust's failure to collect any amounts
payable with respect to the Collateral. (k) SunTrust shall be under no
obligation to monitor the market value of any Collateral, to advise Owner of
such market value, or to take any action whatsoever to preserve the value of any
Collateral by selling, exchanging or otherwise disposing of such Collateral in
order to avoid any loss to Owner resulting from a decline in the market value of
such Collateral. (l) SunTrust shall be under no obligation to pay any amounts
owing with respect to any Collateral. (m) This Security Agreement is in addition
to and not in replacement of any other agreement between Owner and SunTrust, and
in the event any previous or subsequent security agreement by Owner does not
exclude an Excluded Swap Obligation from the grant of a security interest
thereunder, the terms of this Security Agreement as it relates to any Excluded
Swap Obligation will control. (n) The term Owner shall include all persons
signing below as Owner and the obligation of such Owners hereunder shall be
their joint and several obligations.

Notice: This Section Does Not Apply To Transactions Governed by the Laws of
North Carolina or West Virginia.

WAIVER OF JURY TRIAL. OWNER AND SUNTRUST HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURITY AGREEMENT
AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
WITH THIS SECURITY AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR SUNTRUST ENTERING INTO OR ACCEPTING THIS
SECURITY AGREEMENT. FURTHER, OWNER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF SUNTRUST, NOR SUNTRUST’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUNTRUST WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

Confidentiality

SunTrust agrees not to disclose or use any Confidential Information (as
hereinafter defined) provided to SunTrust except in connection with the
indebtedness owed by Owner as evidenced, inter alia, by that certain: (i)
Commercial Note from Borrower and payable to Bank in the principal amount of
$15,000,000.00; and (ii) Agreement to Commercial Note between SunTrust and
Borrower (collectively, the “Transaction”).  SunTrust agrees to take normal and
commercially reasonable precautions to maintain the confidentiality and prevent
the unauthorized use of the Confidential Information.  Confidential Information
may be disclosed to (i) SunTrust's legal counsel and other third party advisors
(collectively, “Advisors”), (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority, (iv) to enforce any remedy
hereunder or under any of the documents executed and delivered by any Obligor to
SunTrust (collectively, the “Loan Documents”) or in connection with any suit,
action or proceeding relating to the this Agreement, any other Loan Document or
the Transaction or the enforcement of its rights hereunder or thereunder, or
(vi) with the written consent of the Borrower.  Any

Page 9 of 11

--------------------------------------------------------------------------------

 

individual or entity obligated to abide by the confidentiality and non-use
provisions of this section shall be considered to have complied with such
obligations to do so if such individual or entity has exercised normal and
commercially reasonable precautions, but in no event less than those precautions
that it uses to protect its own confidential and proprietary information of
similar importance.  In any event, SunTrust shall be responsible for any breach
of this Section by it or any of its Advisors.

If SunTrust is compelled or desires to disclose any of the Confidential
Information pursuant to clause (ii), above (“Disclosure Action”), SunTrust will
provide Borrower with prompt written notice (to the extent legally permitted) of
each such Disclosure Action so that Borrower may (at its expense) seek an
appropriate protective order or other appropriate remedy and/or waive SunTrust’s
compliance with the provisions of this section.  In addition, if requested by
Borrower, SunTrust shall assist Borrower at Borrower's expense in obtaining a
protective order and taking other legally available steps to resist or narrow
any Disclosure Action falling within clause (ii) above.  In the event that a
protective order or other remedy is not obtained promptly, SunTrust may furnish
that portion (and only that portion) of the Confidential Information which, in
the opinion of the SunTrust’s counsel, SunTrust is legally required to disclose
and will otherwise exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded any such Confidential Information so
disclosed.

For purposes of this Section, “Confidential Information” means all non-public,
confidential or proprietary information of any Obligor and their respective
affiliates, which is identified in writing as such, in any form; and shall
include any notes, analyses, compilations, reports, forecasts, studies, samples,
data, statistics, summaries, interpretations and other materials prepared by or
for SunTrust that contain, are based on, or otherwise reflect or are derived, in
whole or in part, from any of the foregoing.  Notwithstanding the foregoing,
“Confidential Information” shall not include any information that (x) is or
becomes publicly available other than as a result of a breach of this Section,
(y) was within SunTrust’s or its Advisors’ possession on a non-confidential
basis from a source other than an Obligor that is not known by SunTrust or its
Advisors to be subject to any obligation of confidentiality to any Obligor, or
(z) was developed independently by SunTrust or its Advisors without any
reference to or use of the Confidential Information.  

The undersigned have executed this Security Agreement as of the date first
written above.

 

 

By:

(Entity Name)

 

 

(State of Incorporation),

 

 

 

By:

\s\ Dirk A. Montgomery

 

 

 

Dirk A. Montgomery,

 

 

 

Executive Vice President and Chief Financial Officer

Addresses

 

Owner Address for Purpose of Notice

15438 N. Florida Avenue, Suite 201

 

 

Tampa, Florida 33613-1223

 

SunTrust Address for Purpose of Notice

SunTrust Bank

 

 

Attn: Legal Notice Specialist

 

 

211 Perimeter Center Parkway, Suite 100

 

 

Atlanta, Georgia 30346

Page 10 of 11

--------------------------------------------------------------------------------

 

SCHEDULE “A” TO SECURITY AGREEMENT

PRIMARY COLLATERAL LOCATIONS

1.

15438 North Florida Avenue, Suite 201

 

Tampa, Florida 33613

2.

440 North Wolfe Road

 

Sunnyvale, California 94024

3.

3216 Friendly Lane, Suite B

 

Haltom City, Texas 76117

4.

123 NW 13th Street, Suite 101

 

Boca Raton, Florida 33432

5.

6600 NW 16th Street, Suite 1

 

Plantation, Florida 33313

Page 11 of 11